Savage, Ch. J.
The hardship of these corporation cas-i's is a very common topic of remark when their proceed*572ings come before us; but we have no power to give relief. The remedy lies with the legislature. We actas commissioners under a statute, declaring what we have once done to be conclusive. (2 R. L. 413.) Vested rights are acquired by third persons in virtue of what we do; and the plain import of the statute and the cases cited is, that the report being once confirmed, becomes irrevocable, unless it be voluntarily waived by all parties concerned. We do not act as a court in these matters; but as commissioners appointed by the legislature; and such proceedings have been very aptly compared by the cases, to those of a commissioner or court of common pleas, under the insolvent act. (20 John. 272-3. 7 John. 546-7.) The consent of the corporation is nothing, unless it be accompanied with that of all the parties in interest. The corporation must collect the money assessed, and pay it over according to the statute. The case of Dover street is pressed upon us; but that was before confirmation, and was a case of surprise. If not, the former cases were against it; and we would take it back.
It is félany fhra man who elopes with another’s wife, to take his goods, though with the consent, and at the solicitation of the \yifp.
Sutherland, J.
In this case, the court have acted on the merits. It is not a case of irregularity, surprise or default.

Per totam curiam,

Motion denied»